Exhibit 10.1

 

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.

 

AMENDED AND RESTATED ADVISORY MANAGEMENT AGREEMENT

 

This AMENDED AND RESTATED ADVISORY MANAGEMENT AGREEMENT (this “Agreement”) is
entered into on this the 2nd day of September, 2008, by and between BEHRINGER
HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation (the “Company”), and
BEHRINGER HARVARD MULTIFAMILY ADVISORS I LP, a Texas limited partnership (the
“Advisor”).

 

W I T N E S S E T H

 

WHEREAS, the Company, the Advisor and Behringer Harvard Multifamily OP I LP,
entered into the Advisory Management Agreement effective as of November 22, 2006
and renewed the Agreement effective November 22, 2007 (the “Original
Agreement”);

 

WHEREAS, Behringer Harvard Multifamily OP I LP acknowledges that it is no longer
a party to this Agreement;

 

WHEREAS, the Company will be issuing shares of its common stock, par value
$0.0001, to the public, such shares to be registered with the Securities and
Exchange Commission and may subsequently issue additional securities;

 

WHEREAS, the Company has been formed to acquire and operate a diverse portfolio
of real estate assets at all stages of development with a focus on high quality
multifamily, student housing, age-restricted properties, commercial properties,
such as office buildings, shopping centers, business and industrial parks,
manufacturing facilities, warehouses and distribution facilities and motel and
hotel properties, originate or invest in mortgage, bridge, mezzanine or other
loans and Section 1031 tenant-in-common interests, or in entities that make
investments similar to the foregoing, and make investments with joint venture
partners.

 

WHEREAS, the Company intends to qualify as a real estate investment trust and to
invest its funds in investments permitted by the terms of the Company’s Articles
of Incorporation and Sections 856 through 860 of the Internal Revenue Code;

 

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities available to the Advisor
and to have the Advisor undertake the duties and responsibilities hereinafter
set forth, on behalf of, and subject to the supervision of, the Board, all as
provided herein; and

 

WHEREAS, the Advisor is willing to undertake to provide these services, subject
to the supervision of the Board, on the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE ONE

 

DEFINITIONS

 

The following defined terms used in this Agreement shall have the meanings
specified below:

 

Acquisition Expenses.  A non-accountable acquisition expense reimbursement in
the amount of: (i) 0.25% of the funds paid for purchasing an Asset, including
any debt attributable to the Asset, plus 0.25% of the funds budgeted for
development, construction or improvement in the case of Assets that we acquire
and intend to develop, construct or improve or (ii) 0.25% of the funds advanced
in respect of a loan or other investment.   Acquisition Expenses also include
any investment-related expenses due to third parties in the case of a completed
investment, including, but not limited to legal fees and expenses, travel and
communications expenses, costs of appraisals, accounting fees and expenses,
third-party brokerage or finder’s fees, title insurance, premium expenses and
other closing costs.

 

Acquisition Fees.  Any and all fees and commissions, exclusive of Acquisition
Expenses but including the Acquisition and Advisory Fees, paid by any Person to
any other duly qualified and licensed Person (including any fees or commissions
paid by or to any duly qualified and licensed Affiliate of the Company or the
Advisor) in connection with making or investing in Mortgages or other loans or
the purchase, development or construction of an Asset, including, without
limitation, real estate commissions, selection fees, investment banking fees,
third party seller’s fees (to the extent the Company agrees to pay any such fees
as part of an acquisition), Development Fees, Construction Fees, non-recurring
management fees, loan fees, points or any other fees of a similar nature.
Excluded shall be Development Fees and Construction Fees paid to any Person not
affiliated with the Sponsor in connection with the actual development and
construction of any Property.

 

Acquisition and Advisory Fees.  The fees payable to the Advisor pursuant to
Section 3.01(b).

 

Advisor.  Behringer Harvard Multifamily Advisors I LP, a Texas limited
partnership, any successor advisor to the Company, or any Person to which
Behringer Harvard Multifamily Advisors I LP or any successor advisor
subcontracts all or substantially all of its functions.

 

Affiliate or Affiliated.  As to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, 10% or more
of the outstanding voting securities of such other Person; (ii) any Person 10%
or more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with power to vote, by such other Person; (iii) any Person,
directly or indirectly, controlling, controlled by, or under common control with
such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner.

 

Articles of Incorporation.  The Articles of Incorporation of the Company filed
with the Maryland State Department of Assessments and Taxation in accordance
with the Maryland General Corporation Law, as amended or restated from time to
time.

 

Assets.  Properties, Mortgages, loans and other direct or indirect investments
(other than investments in bank accounts, money market funds or other current
assets) owned by the Company, directly or indirectly through one or more of its
Affiliates or Joint Ventures or through other investment interests.

 

Asset Management Fee.  The fee payable to the Advisor for day-to-day
professional management services in connection with the Company and its
investments in Assets pursuant to Section 3.01(a) of this Agreement.

 

2

--------------------------------------------------------------------------------


 

Average Invested Assets.  For a specified period, the average of the aggregate
book value of the Assets before deduction for depreciation, bad debts or other
non-cash reserves, computed by taking the average of the values at the end of
each month during the period.

 

Board.  The Board of Directors of the Company.

 

Bylaws.  The bylaws of the Company, as the same are in effect from time to time.

 

Change of Control.  Any (i) event (including, without limitation, issue,
transfer or other disposition of Common Shares of capital stock of the Company
or equity interests in the Operating Partnership, merger, share exchange or
consolidation) after which any “person” (as that term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company or the Operating Partnership representing greater than
50% of the combined voting power of the Company’s or the Operating Partnership’s
then outstanding securities, respectively; provided, that, a Change of Control
shall not be deemed to occur as a result of any widely distributed public
offering of the Common Shares or (ii) direct or indirect sale, transfer,
conveyance or other disposition (other than pursuant to clause (i)), in one or a
series of related transactions, of all or substantially all of the properties or
assets of the Company or the Operating Partnership, taken as a whole, to any
“person” (as that term is used in Sections 13(d) and 14(d) of the Exchange Act).

 

Closing Price.  On any date, the last sale price for any class or series of the
Company’s Common Shares, regular way, or, in case no such sale takes place on
such day, the average of the closing bid and asked prices, regular way, for such
Common Shares, in either case as reported in the principal consolidated
transaction reporting system with respect to Common Shares listed or, if such
Common Shares are not listed, the average of the high bid and low asked prices
in the over-the-counter market, as reported by the principal automated quotation
system or other quotation service that may then be in use or, if such Common
Shares are not quoted by any such organization, the average of the closing bid
and asked prices as furnished by a professional market maker making a market in
such Common Shares selected by the Board.

 

Code.  Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean the
provision as in effect from time to time, as the same may be amended, and any
successor provision thereto, as interpreted by any applicable regulations as in
effect from time to time.

 

Common Shares.  Any shares of the Company’s common stock, par value $0.0001 per
share.

 

Company.  Behringer Harvard Multifamily REIT I, Inc., a corporation organized
under the laws of the State of Maryland.  Unless the context clearly indicates
otherwise, references to the Company shall include its direct and indirect
subsidiaries, including the Operating Partnership.

 

Company Value.  The actual value of the Company as a going concern based on the
difference between (a) the actual value of all of its assets as determined in
good faith by the Board, including a majority of the Independent Directors, and
(b) all of its liabilities as set forth on its balance sheet for the period
ended immediately prior to the determination date, provided that (i) if the
Company Value is being determined in connection with a Change of Control that
establishes the Company’s net worth, then the Company Value shall be the net
worth established thereby and (ii) if the Company Value is being determined in
connection with a Listing, then the Company Value shall be equal to the number
of outstanding Common Shares multiplied by the Closing Price of a single Share
averaged over a period of 30 trading days during

 

3

--------------------------------------------------------------------------------


 

which the Common Shares are listed or quoted for trading after the date of
Listing.  For purposes hereof, a “trading day” shall be any day on which the
NYSE is open for trading whether or not the Common Shares are then listed on the
NYSE and whether or not there is an actual trade of Common Shares on any such
day.  If the holder of Convertible Shares disagrees as to the Company Value as
determined by the Board, then each of the holder of Convertible Shares and the
Company shall name one appraiser and the two named appraisers shall promptly
agree in good faith to the appointment of one other appraiser whose
determination of the Company Value shall be final and binding on the parties as
to the Company Value.  The cost of such appraisal shall be split evenly between
the Company and the Advisor.

 

Competitive Real Estate Commission.  A real estate or brokerage commission paid
or, if no commission is paid, the amount that customarily would be paid for the
purchase or sale of an Asset that is reasonable, customary, and competitive in
light of the size, type and location of the Asset (as determined by the Board,
including a majority of the Independent Directors).

 

Construction Fee.  A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitations on a Property.

 

Contract Purchase Price.  The amount (i) actually paid and/or budgeted in
respect of the purchase, development, construction or improvement of a Property,
(ii) of funds advanced with respect to a Mortgage or other loan or
(iii) actually paid and/or budgeted in respect to the purchase of other Assets,
in each case exclusive of Acquisition Fees and Acquisition Expenses but
including any debt attributable to such acquired Assets.

 

Convertible Shares.  Any shares of the Company’s convertible stock, par value
$0.0001 per share.

 

Cost of Investment.  For each Asset, (i) with respect to an Asset wholly owned
by the Company or any wholly owned subsidiary, the Fully Loaded Cost, and
(ii) in the case of an Asset owned by any Joint Venture or in some other manner
in which the Company is a co-venturer or partner or otherwise a co-owner,
(A) the Fully Loaded Cost if the Company (or any subsidiary) controls the Asset;
owns a majority interest, directly or indirectly, in the Asset; or provides a
substantial amount of services in the acquisition, development, or management of
the Asset (as determined by a majority of the Independent Directors) or (B) the
portion of the Fully Loaded Cost that is attributable to the Company’s
investment in the Joint Venture or other interest in such Asset if the Company
does not control, own a majority of, or provide substantial services in the
acquisition, development, or management of, the Asset.

 

Dealer Manager.  Behringer Securities LP, an Affiliate of the Advisor, or such
Person selected by the Board to act as the dealer manager for an Offering.

 

Development Fee.  A fee for the packaging of an Asset, including the negotiation
and approval of plans, and any assistance in obtaining zoning and necessary
variances and financing for a specific development Property, either initially or
at a later date.

 

Director.  A member of the Board.

 

Distributions.  Any dividends or other distributions of money or other property
by the Company to holders of Common Shares, including distributions that may
constitute a return of capital for federal income tax purposes but excluding
distributions that constitute the redemption of any Common Shares and excluding
distributions on any Common Shares before their redemption.

 

4

--------------------------------------------------------------------------------


 

Exchange Act.  The Securities Exchange Act of 1934, as amended from time to
time, or any successor statute thereto.  Reference to any provision of the
Exchange Act shall mean such provision as in effect from time to time, as the
same may be amended, and any successor provision thereto, as interpreted by any
applicable regulations as in effect from time to time.

 

Fully Loaded Cost.  The Contract Purchase Price of an Asset at the time of
acquisition (exclusive of closing costs), plus the amount actually paid and/or
budgeted for the development, construction or improvement of the Asset,
inclusive of expenses related thereto, plus the amount of any subsequent debt
attributable to such Asset.

 

Gross Proceeds.  The aggregate purchase price of all Common Shares sold for the
account of the Company through an Offering, without deduction for Selling
Commissions, volume discounts, any marketing support and due diligence expense
reimbursement or Organization and Offering Expenses.  For the purpose of
computing Gross Proceeds, the purchase price of any Common Share for which
reduced Selling Commissions are paid to the Dealer Manager or a Soliciting
Dealer (where net proceeds to the Company are not reduced) shall be deemed to be
the full amount of the offering price per Common Share pursuant to the
Prospectus for the Offering without reduction.

 

Independent Director.  A Director who is not on the date of determination, and
within the last two years from the date of determination has not been, directly
or indirectly associated with the Sponsor or the Advisor by virtue of
(i) ownership of an interest in the Sponsor, the Advisor or any of their
Affiliates, other than the Company, (ii) employment by the Sponsor, the Company,
the Advisor or any of their Affiliates, (iii) service as an officer or director
of the Sponsor, the Advisor or any of their Affiliates, other than as a Director
of the Company, (iv) performance of services for the Company, other than as a
Director of the Company, (v) service as a director or trustee of more than three
real estate investment trusts organized by the Sponsor or advised by the
Advisor, or (vi) maintenance of a material business or professional relationship
with the Sponsor, the Advisor or any of their Affiliates.  Notwithstanding the
foregoing, and consistent with (v) above, serving as a director of or receiving
director fees from or owning an interest in a REIT or other real estate program
organized by the Sponsor or advised or managed by the Advisor or its Affiliates
shall not, by itself, cause a Director to be deemed associated with the Sponsor
or the Advisor.  A business or professional relationship is considered material
if the aggregate annual gross revenue derived by the Director from the Sponsor,
the Advisor and their Affiliates (excluding fees for serving as a director of
the Company or other REIT or real estate program organized or advised or managed
by the Advisor or its Affiliates) exceeds five percent of either the Director’s
annual gross income during either of the last two years or the Director’s net
worth on a fair market value basis. An indirect association with the Sponsor or
the Advisor shall include circumstances in which a Director’s spouse, parent,
child, sibling, mother- or father-in-law, son- or daughter-in-law, or brother-
or sister-in-law is or has been associated with the Sponsor, the Advisor, any of
their Affiliates, or the Company.

 

Initial Investment.  Initial Investment shall have the meaning ascribed to such
term in Section 6.13.

 

Intellectual Property Rights.  All rights, titles and interests, whether foreign
or domestic, in and to any and all trade secrets, confidential information
rights, patents, invention rights, copyrights, service marks, trademarks,
know-how, or similar intellectual property rights and all applications and
rights to apply for such rights, as well as any and all moral rights, rights of
privacy, publicity and similar rights and license rights of any type under the
laws or regulations of any governmental, regulatory, or judicial authority,
foreign or domestic and all renewals and extensions thereof.

 

Invested Capital.  The amount calculated by multiplying the total number of
Common Shares issued by the Company by the price paid for each Common Share,
reduced by an amount equal to the total number of Common Shares repurchased from
Stockholders by the Company (pursuant to the Company’s plan to

 

5

--------------------------------------------------------------------------------


 

repurchase such Common Shares) multiplied by the price paid for each such
redeemed Common Share when initially purchased from the Company.

 

Joint Ventures.  A legal organization formed to provide for the sharing of the
risks and rewards in an enterprise co-owned and operated for mutual benefit by
two or more business partners and established to acquire or hold Assets.

 

Listing or Listed.  The filing of a Form 8-A to register any class of the
Company’s securities on a national securities exchange and an original listing
application related thereto; provided, that the Shares shall not be deemed to be
Listed until trading in the Shares shall have commenced on the relevant national
securities exchange.

 

Mortgages.  In connection with mortgage financing provided, invested in or
purchased by the Company, all of the notes, deeds of trust, security interests
or other evidence of indebtedness or obligations, which are secured or
collateralized by Real Property owned by the borrowers under such notes, deeds
of trust, security interests or other evidence of indebtedness or obligations.

 

NASAA REIT Guidelines.  The Statement of Policy Regarding Real Estate Investment
Trusts adopted by the North American Securities Administrators Association on
May 7, 2007, and in effect on the date hereof.

 

Net Income. For any period, the Company’s total revenues applicable to that
period, less the total expenses applicable to the period other than additions to
reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Assets.

 

Net Sales Proceeds.  In the case of a transaction described in clause (i)(A) of
the definition of Sale, the proceeds of any such transaction less the amount of
selling expenses incurred by or on behalf of the Company or the Operating
Partnership, including all real estate commissions, closing costs and legal fees
and expenses. In the case of a transaction described in clause (i)(B) of such
definition, Net Sales Proceeds means the proceeds of any such transaction less
the amount of selling expenses incurred by or on behalf of the Company or the
Operating Partnership, including any legal fees and expenses and other selling
expenses incurred in connection with such transaction. In the case of a
transaction described in clause (i)(C) of such definition, Net Sales Proceeds
means the proceeds of any such transaction actually distributed to the Company
or the Operating Partnership from the Joint Venture less the amount of any
selling expenses, including legal fees and expenses incurred by or on behalf of
the Company or the Operating Partnership (other than those paid by the Joint
Venture).  In the case of a transaction or series of transactions described in
clause (i)(D) of the definition of Sale, Net Sales Proceeds means the proceeds
of any such transaction (including the aggregate of all payments under a
Mortgage or other loan on or in satisfaction thereof other than regularly
scheduled interest payments) less the amount of selling expenses incurred by or
on behalf of the Company or the Operating Partnership, including all commissions
closing costs and legal fees and expenses.  In the case of a transaction
described in clause (i)(E) of such definition, Net Sales Proceeds means the
proceeds of any such transaction less the amount of selling expenses incurred by
or on behalf of the Company or the Operating Partnership, including any legal
fees and expenses and other selling expenses incurred in connection with such
transaction. In the case of a transaction described in clause (ii) of the
definition of Sale, Net Sales Proceeds means the proceeds of such transaction or
series of transactions less all amounts generated thereby which are reinvested
in one or more Assets within one hundred eighty (180) days thereafter and less
the amount of any real estate commissions, closing costs, and legal fees and
expenses and other selling expenses incurred by or allocated to the Company or
the Operating Partnership in connection with such transaction or series of
transactions.  Net Sales Proceeds shall also include any consideration
(including non-cash consideration such as stock, notes, or other property or
securities) that the Company determines, in its discretion, to be

 

6

--------------------------------------------------------------------------------


 

economically equivalent to proceeds of a Sale, valued in the reasonable
determination of the Company. Net Sales Proceeds shall not include any reserves
established by the Company or the Operating Partnership in its sole discretion.

 

NYSE.  The New York Stock Exchange.

 

Offering. Any public offering of Shares pursuant to an effective registration
statement filed under the Securities Act, other than a public offering of Shares
under a distribution reinvestment plan.

 

Operating Partnership.  Behringer Harvard Multifamily OP I LP, a Delaware
limited partnership, through which the Company may own Assets.

 

Organization and Offering Expenses.  Any and all costs and expenses incurred by
and to be paid by the Company in connection with an Offering, the formation of
the Company, and including the qualification and registration of the Offering
and the marketing and distribution of its Shares, including, without
limitation:  total underwriting and brokerage discounts and commissions
(including fees of the underwriters’ attorneys); expenses for printing,
engraving, amending registration statements and supplementing prospectuses;
mailing and distribution costs; salaries of employees while engaged in sales
activity, such as preparing supplemental sales literature; telephone and other
telecommunication costs; all advertising and marketing expenses, including the
costs related to investor and broker-dealer meetings; charges of transfer
agents, registrars, trustees, escrow holders, depositories and experts; filing,
registration and qualification fees and taxes relating to the Offering under
federal and state laws; and accountants’ and attorneys’ fees.

 

Person.  An individual, corporation, association, business trust, estate, trust,
partnership, limited liability company or other legal entity.

 

Preferred Shares.  Any shares of the Company’s preferred stock, par value
$0.0001 per share.

 

Property or Properties.  As the context requires, any, or all, respectively, of
the Real Property acquired by the Company, either directly or indirectly
(whether through Joint Ventures or other investment interests, regardless of
whether the Company consolidates the financial results of these entities).

 

Proprietary Property.  All modeling algorithms, tools, computer programs,
know-how, methodologies, processes, technologies, ideas, concepts, skills,
routines, subroutines, operating instructions and other materials and aides used
in performing the duties set forth in Section 2.02 that relate to advice
regarding current and potential Assets, and all modifications, enhancements and
derivative works of the foregoing.

 

Prospectus. Prospectus has the meaning set forth in Section 2(a)(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 253 of the General Rules and Regulations under the Securities
Act, or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities of the
Company.

 

Real Property or Real Estate.  Land, rights in land (including leasehold
interests), and any buildings, structures, improvements, furnishings, fixtures
and equipment located on or used in connection with land and rights or interests
in land.

 

REIT.  A corporation, trust, association or other legal entity (other than a
real estate syndication) that is engaged primarily in investing in interests in
Real Estate (including fee ownership and leasehold interests) or in loans
secured by Real Estate or both in accordance with Sections 856 through 860 of
the Code.

 

7

--------------------------------------------------------------------------------


 

Sale or Sales.  (i) Any transaction or series of transactions whereby: (A) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Company or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Company or the Operating
Partnership as a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including any
event with respect to any Property which gives rise to insurance claims or
condemnation awards; (D) the Company or the Operating Partnership directly or
indirectly (except as described in other subsections of this definition) sells,
grants, conveys or relinquishes its interest in any Mortgage or other loan or
portion thereof (including with respect to any Mortgage or other loan, all
payments thereunder or in satisfaction thereof other than regularly scheduled
interest payments of amounts owed pursuant to the Mortgage or other loan) and
any event with respect to a Mortgage or other loan which gives rise to a
significant amount of insurance proceeds or similar awards; or (E) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this
definition or any portion thereof, but (ii) not including any transaction or
series of transactions specified in clause (i) (A) through (E) above in which
the proceeds of such transaction or series of transactions are reinvested in one
or more Assets within 180 days thereafter.

 

Securities Act.  The Securities Act of 1933, as amended from time to time, or
any successor statute thereto.  Reference to any provision of the Securities Act
shall mean the provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

 

Selling Commissions.  Any and all commissions payable to underwriters, dealer
managers or other broker-dealers in connection with the sale of Shares,
including, without limitation, commissions payable to Behringer Securities LP.

 

Shares.  Shares of stock of the Company of any class or series, including Common
Shares, Preferred Shares or Convertible Shares.

 

Soliciting Dealers.  Broker-dealers who are members of the Financial Industry
Regulatory Authority, or that are exempt from broker-dealer registration, and
who, in either case, have executed participating broker or other agreements with
the Dealer Manager to sell Shares.

 

Sponsor.  Sponsor has the meaning ascribed to such term in the Articles of
Incorporation.

 

Stockholders.  The record holders of the Company’s Shares as maintained in the
books and records of the Company or its transfer agent.

 

Stockholders’ Return.  As of any date, an aggregate amount equal to a
cumulative, non-compounded, annual return on Invested Capital (calculated like
simple interest on a daily basis based on a 365-day year); provided, however,
that for purposes of calculating the Stockholders’ Return, Invested Capital
shall be determined for each day during the period for which the Stockholders’
Return is being calculated net of Distributions attributable to Net Sales
Proceeds but (consistent with the definition of Invested Capital) shall always
exclude an amount equal to the total number of Common Shares repurchased from

 

8

--------------------------------------------------------------------------------


 

Stockholders by the Company (pursuant to any Company plan to repurchase Common
Shares) multiplied by the price paid for each such redeemed Common Share when
initially purchased from the Company.

 

Subordinated Disposition Fee.  The fee payable to the Advisor for services
provided in connection with the Sale of one or more Properties pursuant to
Section 3.01(c).

 

Termination Date.  The date of termination of this Agreement.

 

Texas Tax Code.  The Texas Tax Code as amended by Texas H.B. 3, 79th Leg., 3rd
C.S. (2006).  Reference to any provision of the Texas Tax Code Act shall mean
the provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable administrative
rules as in effect from time to time.

 

Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under generally accepted accounting principles, which are
in any way related to the operation of the Company or to Company business,
including the Asset Management Fee, but excluding (i) the expenses of raising
capital such as Organization and Offering Expenses, legal, audit, accounting,
underwriting, brokerage, listing, registration, and other fees, printing and
other expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (ii) interest payments,
(iii) taxes, (iv) non-cash expenditures such as depreciation, amortization and
bad debt reserves, (v) Acquisition Fees and Acquisition Expenses, (vi) real
estate commissions on the Sale of Assets (including the Subordinated Disposition
Fee), and (vii) other fees and expenses connected with the acquisition,
disposition, management and ownership of real estate interests, mortgage loans
or other property (including the costs of foreclosure, insurance premiums, legal
services, maintenance, repair and improvement of property).

 

Value of Investment.  For each Asset, if available, (i) with respect to an Asset
wholly owned by the Company or any wholly owned subsidiary, the Asset’s value
established by the most recent independent valuation report (without reduction
for depreciation, bad debts or other non-cash reserves), and (ii) in the case of
an Asset owned by any Joint Venture or in some other manner in which the Company
is a co-venturer or partner or otherwise a co-owner, (A) the Asset’s value
established by the most recent independent valuation report (without reduction
for depreciation, bad debts or other non-cash reserves) if the Company (or any
subsidiary) controls the Asset; owns a majority interest, directly or
indirectly, in the Asset; or provides a substantial amount of services in the
acquisition, development, or management of the Asset (as determined by a
majority of the Independent Directors) or (B) the portion of the Asset’s value
established by the most recent independent valuation report (without reduction
for depreciation, bad debts or other non-cash reserves) that is attributable to
the Company’s investment in the Joint Venture or other interest in such Asset if
the Company does not control, own a majority of, or provide substantial services
in the acquisition, development, or management of, the Asset.  Nothing in this
definition is intended to obligate the Advisor to obtain independent valuations
at any point in time beyond those specified in the Company’s Prospectus.

 

ARTICLE II

 

THE ADVISOR

 

2.01         Appointment.  The Company hereby appoints the Advisor to serve as
its advisor on the terms and conditions set forth in this Agreement, and the
Advisor hereby accepts such appointment.

 

9

--------------------------------------------------------------------------------


 

2.02         Duties of the Advisor.  The Advisor shall be deemed to be in a
fiduciary relationship to the Company and its Stockholders.  Subject to
Section 2.08, the Advisor undertakes to use its commercially reasonable best
efforts to present to the Company potential investment opportunities consistent
with the investment objectives and policies of the Company as determined and
adopted from time to time by the Board.  In performing its duties, subject to
the supervision of the Board and consistent with the provisions of the Company’s
most recent Prospectus for Shares, the Articles of Incorporation and Bylaws, the
Advisor shall, either directly or by engaging a duly qualified and licensed
Affiliate of the Advisor or other duly qualified and licensed Person:

 

(a)           provide the Company with research and economic and statistical
data in connection with the Assets and investment policies;

 

(b)           manage the Company’s day-to-day operations and perform and
supervise the various administrative functions reasonably necessary for the
management and operations of the Company;

 

(c)           maintain and preserve the books and records of the Company,
including stock books and records reflecting a record of the Stockholders and
their ownership of the Company’s Shares

 

(d)           investigate, select, and, on behalf of the Company, engage and
conduct business with the duly qualified and licensed Persons as the Advisor
deems necessary to the proper performance of its obligations hereunder,
including but not limited to duly qualified and licensed consultants,
accountants, correspondents, lenders, technical advisors, attorneys, brokers,
underwriters, corporate fiduciaries, escrow agents, depositaries, custodians,
agents for collection, insurers, insurance agents, banks, builders, developers,
property owners, mortgagors, property management companies, transfer agents and
any and all agents for any of the foregoing, including duly qualified and
licensed Affiliates of the Advisor, and duly qualified and licensed Persons
acting in any other capacity deemed by the Advisor necessary or desirable for
the performance of any of the foregoing services, including but not limited to
entering into contracts in the name of the Company with any of the foregoing;

 

(e)           consult with the officers and the Board and assist the Board in
the formulation and implementation of the Company’s financial policies, and, as
necessary, furnish the Board with advice and recommendations with respect to the
making of investments consistent with the investment objectives and policies of
the Company and in connection with any borrowings proposed to be undertaken by
the Company;

 

(f)            subject to the provisions of Sections 2.02(h) and 2.03 hereof,
(i) locate, analyze and select potential investments in Assets, (ii) structure
and negotiate the terms and conditions of transactions pursuant to which
investment in Assets will be made; (iii) make investments in Assets on behalf of
the Company or the Operating Partnership in compliance with the investment
objectives and policies of the Company; (iv) arrange for financing and
refinancing and make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with the
investments in, Assets; and (v) enter into leases of Property and service
contracts for Assets with duly qualified and licensed Persons and, to the extent
necessary, perform all other operational functions for the maintenance and
administration of the Assets, including the servicing of Mortgages;

 

(g)           provide the Board with periodic reports regarding prospective
investments in Assets;

 

10

--------------------------------------------------------------------------------


 

(h)           obtain the prior approval of the Board (including a majority of
all Independent Directors) for any and all investments in Assets;

 

(i)            negotiate on behalf of the Company with banks or lenders for
loans to be made to the Company, negotiate on behalf of the Company with
investment banking firms and broker-dealers, and negotiate private sales of
Shares and other securities of the Company or obtain loans for the Company, as
and when appropriate, but in no event in such a way so that the Advisor shall be
acting as broker-dealer or underwriter; and provided, further, that any fees and
costs payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company;

 

(j)            obtain reports (which may be prepared by or for the Advisor or
its Affiliates), where appropriate, concerning the value of investments or
contemplated investments of the Company in Assets;

 

(k)           from time to time, or at any time reasonably requested by the
Board, make reports to the Board of its performance of services to the Company
under this Agreement;

 

(l)            assist the Company in arranging for all necessary cash management
services;

 

(m)          deliver to or maintain on behalf of the Company copies of all
appraisals obtained in connection with the investments in Assets;

 

(n)           upon request of the Company, act, or obtain the services of duly
qualified and licensed others to act, as attorney-in-fact or agent of the
Company in making, acquiring and disposing of Assets, disbursing, and collecting
the funds, paying the debts and fulfilling the obligations of the Company and
retaining counsel or other advisors to assist in handling, prosecuting and
settling any claims of the Company, including foreclosing and otherwise
enforcing mortgage and other liens and security interests comprising any of the
Assets;

 

(o)           supervise the preparation and filing and distribution of returns
and reports to governmental agencies and to Stockholders and other investors and
act on behalf of the Company;

 

(p)           provide office space, equipment and duly qualified and licensed
personnel as required for the performance of the foregoing services as Advisor;

 

(q)           assist the Company in preparing all reports and returns required
by the Securities and Exchange Commission, Internal Revenue Service and other
state or federal governmental agencies; and

 

(r)            do all things necessary to assure its ability to render the
services described in this Agreement.

 

2.03         Authority of Advisor.

 

(a)           Pursuant to the terms of this Agreement (including the
restrictions included in this Section 2.03 and in Section 2.06), and subject to
the continuing and exclusive authority of the Board over the management of the
Company, the Board hereby delegates to the Advisor the authority to (i) locate,
analyze and select investment opportunities, (ii) structure the terms and
conditions of transactions pursuant to which investments will be made or
acquired for the

 

11

--------------------------------------------------------------------------------


 

Company or the Operating Partnership, (iii) acquire Properties, make and acquire
Mortgages and other loans and invest in other Assets in compliance with the
investment objectives and policies of the Company, (iv) arrange for financing or
refinancing of Assets, (v) enter into leases for the Properties and service
contracts for the Assets with duly qualified and licensed non-affiliated and
Affiliated Persons, including oversight of non-affiliated and Affiliated Persons
that perform property management, acquisition, advisory, disposition or other
services for the Company, (vi) oversee duly qualified and licensed property
managers and other Persons who perform services for the Company, and
(vii) arrange for, or provide, accounting and other record-keeping functions at
the Asset level.

 

(b)           Notwithstanding the foregoing, any investment in Assets by the
Company or the Operating Partnership (as well as any financing acquired by the
Company or the Operating Partnership in connection with the investment), will
require the prior approval of the Board (including a majority of the Independent
Directors).

 

(c)           The prior approval of a majority of the Independent Directors and
a majority of the Board not otherwise interested in the transaction will be
required for each transaction with the Advisor or its Affiliates.

 

(d)           If a transaction requires approval by the Board, the Advisor will
deliver to the Directors all documents required by them to properly evaluate the
proposed transaction.

 

The Board may, at any time upon the giving of notice to the Advisor, modify or
revoke the authority set forth in this Section 2.03. If and to the extent the
Board so modifies or revokes the authority contained herein, the Advisor shall
henceforth submit to the Board for prior approval the proposed transactions
involving investments in Assets as thereafter require prior approval, provided
however, that the modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company prior to the date of receipt by the Advisor of
the notification.

 

2.04         Bank Accounts.  The Advisor may establish and maintain one or more
bank accounts in its own name for the account of the Company or in the name of
the Company and may collect and deposit into any account or accounts, and
disburse from any account or accounts, any money on behalf of the Company, under
the terms and conditions as the Board may approve, provided that no funds of the
Company or the Operating Partnership shall be commingled nor shall any of such
funds be commingled with the funds of the Advisor; and the Advisor shall from
time to time render accountings of the collections and payments to the Board,
its Audit Committee and the auditors of the Company.

 

2.05         Records; Access.  The Advisor shall maintain records of all its
activities hereunder and make the records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours.  The Advisor shall at all
reasonable times have access to the books and records of the Company.

 

2.06         Limitations on Activities.  Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Company as a REIT, (b) subject the Company to regulation under the
Investment Company Act of 1940, as amended, or (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, the Shares or any of the Company’s securities, or
otherwise not be permitted by the Articles of Incorporation or Bylaws, except if
the action shall be ordered by the Board, in which case the Advisor shall notify
promptly the Board of the Advisor’s judgment of the potential impact of the
action and shall refrain from taking the

 

12

--------------------------------------------------------------------------------


 

action until it receives further clarification or instructions from the Board. 
In such event the Advisor shall have no liability for acting in accordance with
the specific instructions of the Board so given.  The Advisor, its directors,
officers, employees and stockholders, and the directors, officers, employees and
stockholders of the Advisor’s Affiliates shall not be liable to the Company or
to the Board or Stockholders for any act or omission by the Advisor, its
directors, officers, employees or stockholders, or for any act or omission of
any Affiliate of the Advisor, its directors, officers or employees or
stockholders except as provided in Section 5.02 of this Agreement.

 

2.07         Relationship with Directors.  Directors, officers and employees of
the Advisor or an Affiliate of the Advisor may serve as Directors, officers or
employees of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director shall receive any compensation
from the Company for serving as a Director other than reasonable reimbursement
for travel and related expenses incurred in attending meetings of the Board.

 

2.08         Other Activities of the Advisor.  Nothing herein contained shall
prevent the Advisor or its Affiliates from engaging in other activities,
including, without limitation, the rendering of advice to other Persons
(including other REITs) and the management of other programs advised, sponsored
or organized by the Advisor or its Affiliates; nor shall this Agreement limit or
restrict the right of any director, officer, employee, or stockholder of the
Advisor or its Affiliates to engage in any other business or to render services
of any kind to any other Person.  The Advisor may, with respect to any
investment in which the Company is a participant, also render advice and service
to each and every other participant therein.  The Advisor shall report to the
Board the existence of any condition or circumstance, existing or anticipated,
of which it has knowledge, which creates or could create a conflict of interest
between the Advisor’s obligations to the Company and its obligations to or its
interest in any other Person.  The Advisor or its Affiliates shall promptly
disclose to the Board knowledge of such condition or circumstance.  The Advisor
shall inform the Board at least quarterly of the investment opportunities that
have been offered to other programs with similar investment objectives sponsored
by the Sponsor, Advisor, Director or their Affiliates.  If the Sponsor, Advisor,
Director or Affiliates thereof have sponsored other investment programs with
similar investment objectives which have investment funds available at the same
time as the Company, it shall be the duty of the Board (including the
Independent Directors) to adopt the method set forth in the Company’s most
recent Prospectus for its Shares or another reasonable method by which
investments are to be allocated to the competing investment entities and to use
their best efforts to apply such method fairly to the Company.

 

2.09         Payment of Certain Organization and Offering Expenses.  The Company
shall pay directly all Organization and Offering Expenses considered
underwriting compensation by the Financial Industry Regulatory Authority, or
FINRA.  Such payments, other than Selling Commissions and the dealer manager
fee, shall apply towards the limit on Organization and Offering Expenses
reimbursable by the Company to the Advisor pursuant to Section 3.02(a)(i) below.

 

ARTICLE III

 

COMPENSATION AND REIMBURSEMENT OF SPECIFIED COSTS

 

3.01         Fees.

 

(a)           Asset Management Fee.  The Company shall pay the Advisor a monthly
Asset Management Fee on the 15th day of each month in an amount equal to
1/12th of 0.75% of the sum of, for each and every Asset, the higher of the Cost
of Investment or the Value of Investment. 

 

13

--------------------------------------------------------------------------------


 

The Advisor, in its sole discretion, may waive, reduce or defer all or any
portion of the Asset Management Fee to which it would otherwise be entitled.

 

(b)           Acquisition and Advisory Fees.  The Company shall pay the Advisor
a fee in the amount of 1.75% of the Contract Purchase Price of each Asset as
Acquisition and Advisory Fees.  The total of all Acquisition Fees and any
Acquisition Expenses shall be limited in accordance with the Articles of
Incorporation.  Acquisition and Advisory Fees shall be paid as follows: (1) for
real property (including properties where development/redevelopment is
expected), at the time of acquisition, (2) for development/redevelopment
projects (other than the initial acquisition of the real property), at the time
a final budget is approved, and (3) for loans and similar assets (including
without limitation mezzanine loans), quarterly based on the value of loans made
or acquired.  In the case of a development/redevelopment project subject to
clause (2) above, upon completion of the development/redevelopment project, the
Advisor shall determine the actual amounts paid.  To the extent the amounts
actually paid vary from the budgeted amounts on which the Acquisition and
Advisory Fee was initially based, the Advisor will pay or invoice the Company
for 1.75% of the budget variance such that the Acquisition and Advisory Fee is
ultimately 1.75% of amounts expended on such development/redevelopment project. 
The Advisor, in its sole discretion, may waive, reduce or defer all or any
portion of the Acquisition and Advisory Fees to which it would otherwise be
entitled.

 

(c)           Subordinated Disposition Fee.  If the Advisor or an Affiliate
provides a substantial amount of services (as determined by a majority of the
Independent Directors) in connection with the Sale of one or more Assets, the
Advisor or such Affiliate shall receive from the Company, as applicable, subject
to the satisfaction of the condition outlined below, a Subordinated Disposition
Fee (the “Contingent Subordinated Disposition Fee”) in an amount equal to the
lesser of (subject to the limitation in the following paragraph) (A) one-half of
the aggregate Competitive Real Estate Commission (including the Subordinated
Disposition Fee) or (B) three percent (3%) of the sales price of such Property
or Asset.  The Contingent Subordinated Disposition Fee will not be earned or
paid unless and until the Stockholders have received total Distributions in an
amount equal to or in excess of the sum of their aggregate Invested Capital plus
the Stockholders’ Return of 7%.  To the extent that, in any instance, the
Contingent Subordinated Disposition Fees is not earned and paid due to the
foregoing limitation, the Contingent Subordinated Disposition Fees that would
have been earned and paid had the foregoing limitation not been in place at the
time of a Sale shall be a contingent liability of the Company, which shall be
paid if and only if the conditions set forth in this subparagraph 3.01(c) have
been satisfied and, upon the satisfaction of such condition, the Company shall
pay all such Contingent Subordination Disposition Fees as if such condition had
been satisfied with respect to each such prior Sale.

 

The Subordinated Disposition Fee may be payable in addition to real estate
commissions paid to non-Affiliates, provided, however, that the total real
estate commissions paid to all Persons by the Company (together with the
Subordinated Disposition Fee) shall in no case exceed an amount equal to the
lesser of (i) six percent (6%) of the sales price of an Asset or (ii) the
aggregate Competitive Real Estate Commission in respect of any Property or
Asset.

 

In the event this Agreement is terminated prior to such time as the Stockholders
have received total Distributions in an amount equal to or in excess of the sum
of their aggregate Invested Capital plus the Stockholders’ Return of 7% through
the Termination Date, the Company Value shall be determined and any contingent
liabilities for the payment of Contingent Subordinated Disposition Fees on
Assets previously sold will be paid if the Company Value plus total
Distributions received prior to the Termination Date equals or exceeds the sum
of the aggregate

 

14

--------------------------------------------------------------------------------


 

Invested Capital plus the Stockholders’ Return of 7% through the Termination
Date and then only to the extent of such excess.

 

Following Listing, and as soon as practicable after determination of Market
Value (defined below), any contingent liabilities for the payment of the
Contingent Subordinated Disposition Fees on Assets previously sold will be
earned and paid if and only if the Stockholders have received or been deemed to
have received total Distributions in an amount equal to or in excess of the sum
of the aggregate Invested Capital plus the Stockholders’ Return of 7% through
the date of Listing.  For purposes of the preceding sentence, in addition to
actual Distributions received, Stockholders will be deemed to have received
Distributions in the amount equal to the product of the total number of Shares
outstanding and the average Closing Price of the Shares over the 30-trading-day
period beginning the date of Listing (the “Market Value”).  Once any Contingent
Subordinated Disposition Fees are actually paid, such amounts shall thereafter
be referred to as “Subordinated Disposition Fees.”

 

(d)           Debt Financing Fee.  In the event of any debt financing obtained
by or for the Company (including any refinancing of debt), the Company will pay
to the Advisor a debt financing fee equal to one percent (1%) of the amount
available under the financing.  The Debt Financing Fee includes the
reimbursement of the specified cost incurred by the Advisor of engaging third
parties to source debt financing, and nothing herein shall prevent the Advisor
from entering fee-splitting arrangements with third parties with respect to the
Debt Financing Fee.  The Advisor, in its sole discretion, may waive, reduce or
defer all or any portion of the Debt Financing Fee to which it would otherwise
be entitled.

 

(e)           Development Fee.  If the Advisor or an Affiliate provides the
development services, the Company shall pay the Advisor Development Fees in
amounts that are usual and customary for comparable services rendered to similar
projects in the geographic market; provided, however, that a majority of the
Independent Directors must determine that such Development Fees are fair and
reasonable and on terms and conditions not less favorable than those available
from unaffiliated third parties.  Development Fees will include the
reimbursement of the specified cost incurred by the Advisor of engaging third
parties for such services.  The Advisor, in its sole discretion, may waive,
reduce or defer all or any portion of the Development Fee to which it would
otherwise be entitled.  Notwithstanding the above, the Advisor may engage (on
behalf of the Company) third parties to provide development services pursuant to
its authority under Section 2.03 and pay such third parties all applicable
Development Fees.

 

3.02         Expenses.

 

(a)           In addition to the compensation paid to the Advisor pursuant to
Section 3.01 hereof and except as noted in Section 2.09 above, the Company shall
pay directly or reimburse the Advisor for all of the costs and expenses paid or
incurred by the Advisor that are in any way related to the operations of the
Company or the business of the Company or the services the Advisor provides to
the Company pursuant to this Agreement, including, but not limited to:

 

(i)            Organization and Offering Expenses; provided, however, that (i) 
the Company shall not reimburse the Advisor to the extent such reimbursement
would cause the total amount spent by the Company on Organization and Offering
Expenses (other than Selling Commissions and the dealer manager fee) to exceed
1.5% of the Gross Proceeds as of the date of the reimbursement, (ii) within 60
days after the end of the month in which an Offering terminates, the Advisor
shall reimburse the Company for any Organization and Offering Expenses (other
than Selling Commissions and the dealer

 

15

--------------------------------------------------------------------------------


 

manager fee) to the extent that such Organization and Offering Expenses incurred
by the Company exceed 1.5% of the Gross Proceeds raised in the completed
Offering, and (iii) such Organization and Offering Expenses shall include
organization and offering expenses previously advanced by the Advisor related to
a prior offering of the Company’s shares, to the extent not reimbursed out of
proceeds from the prior offering, subject to the 1.5% of the Gross Proceeds as
of the date of the reimbursement limitation set forth above.

 

(ii)           Acquisition Fees and Acquisition Expenses;

 

(iii)          the actual cost of goods, services and materials used by the
Company and obtained from Persons not affiliated with the Advisor, other than
Acquisition Expenses, including brokerage fees paid in connection with the
purchase and sale of Shares or other securities;

 

(iv)          interest and other costs for borrowed money, including discounts,
points and other similar fees;

 

(v)           taxes and assessments on income or property and taxes as an
expense of doing business;

 

(vi)          costs associated with insurance required in connection with the
business of the Company or by the Board;

 

(vii)         expenses of managing and operating Assets owned by the Company,
whether or not payable to an Affiliate of the Advisor;

 

(viii)        all expenses in connection with payments to the Board for
attendance at meetings of the Board and Stockholders;

 

(ix)           except as otherwise limited by the Articles of Incorporation,
expenses associated with Listing or with the issuance and distribution of Shares
and other securities of the Company, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees and Listing and
registration fees, but excluding Organization and Offering Expenses;

 

(x)            expenses connected with payments of Distributions in cash or
otherwise made or caused to be made by the Company to the Stockholders;

 

(xi)           expenses of organizing, reorganizing, liquidating or dissolving
the Company and the expenses of filing or amending the Articles of
Incorporation;

 

(xii)          expenses of any third party transfer agent for the Shares and of
maintaining communications with Stockholders, including the cost of preparation,
printing, and mailing annual reports and other Stockholder reports, proxy
statements and other reports required by governmental entities;

 

(xiii)         personnel employment costs incurred by the Advisor or its
Affiliates in performing the services described herein, including but not
limited to reasonable salaries and wages, benefits and overhead of all employees
directly involved in the performance of such services; provided, that no
reimbursement shall be made for costs of such

 

16

--------------------------------------------------------------------------------


 

employees of the Advisor or its Affiliates to the extent that such employees
perform services for which the Advisor receives a separate fee; and

 

(xiv)        audit, accounting and legal fees.

 

(b)           Expenses incurred by the Advisor on behalf of the Company and
payable pursuant to this Section 3.02 shall be reimbursed no less than quarterly
to the Advisor within 60 days after the end of each quarter.  The Advisor shall
prepare a statement documenting the expenses of the Company during each quarter,
and shall deliver the statement to the Company within 45 days after the end of
each quarter.

 

(c)           Notwithstanding anything to the contrary in this Section 3.02, the
Advisor will be responsible for paying all of the investment-related expenses
that the Company or the Advisor incurs that are due to third parties with
respect to investments the Company does not make.

 

3.03         Other Services.  Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company other than
set forth in Section 2.02, the services shall be separately compensated at the
rates and in the amounts as are agreed by the Advisor and the Independent
Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.

 

3.04         Reimbursement to the Advisor. The Company shall not reimburse the
Advisor for Total Operating Expenses to the extent that Total Operating Expenses
(including the Asset Management Fee), in the four consecutive fiscal quarters
then ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2%
of Average Invested Assets or 25% of Net Income for that period of four
consecutive fiscal quarters. Any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company. Reimbursement of all or any
portion of the Total Operating Expenses that exceed the limitation set forth in
the preceding sentence may, at the option of the Advisor, be deferred without
interest and may be reimbursed in any subsequent Expense Year where such
limitation would permit such reimbursement if the Total Operating Expense were
incurred during such period. Notwithstanding the foregoing, if there is an
Excess Amount in any Expense Year and the Independent Directors determine that
all or a portion of such excess was justified, based on unusual and nonrecurring
factors which they deem sufficient, the Excess Amount may be reimbursed to the
Advisor.  If the Independent Directors determine such excess was justified,
then, after the end of any fiscal quarter of the Company for which there is an
Excess Amount for the 12 months then ended paid to the Advisor, the Advisor, at
the direction of the Independent Directors, shall cause such fact to be
disclosed in the next quarterly report of the Company or in a separate writing
and sent to the Stockholders within 60 days of such quarter end, together with
an explanation of the factors the Independent Directors considered in
determining that such Excess Amount was justified. Such determination shall be
reflected in the minutes of the meetings of the Board. The Company will not
reimburse the Advisor or its Affiliates for services for which the Advisor or
its Affiliates are entitled to compensation in the form of a separate fee. All
figures used in any computation pursuant to this Section 3.04 shall be
determined in accordance with generally accepted accounting principles applied
on a consistent basis.

 

ARTICLE IV

 

TERM AND TERMINATION

 

4.01         Term; Renewal.  Subject to Section 4.02 hereof, this Agreement
shall continue in force until the first anniversary of the date hereof. 
Thereafter, this Agreement may be renewed for an unlimited number of successive
one-year terms upon mutual consent of the parties.  It is the duty of the Board
to evaluate

 

17

--------------------------------------------------------------------------------


 

the performance of the Advisor annually before renewing the Agreement, and each
such renewal shall be for a term of no more than one year.

 

4.02         Termination.  This Agreement will automatically terminate upon
Listing.  This agreement also may be terminated at the option of either party
upon 60 days written notice without cause or penalty (if termination is by the
Company, then the termination shall be upon the approval of a majority of the
Independent Directors).  Notwithstanding the foregoing, the provisions of this
Agreement which provide for payment to the Advisor of expenses, fees or other
compensation following the date of termination shall continue in full force and
effect until all amounts payable thereunder to the Advisor are paid in full.

 

4.03         Payments to and Duties of Advisor upon Termination.

 

(a)           After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to and
receive from the Company within 30 days after the effective date of the
termination all unpaid reimbursements of expenses, subject to the provisions of
Section 3.04 hereof, and all contingent liabilities related to fees payable to
the Advisor prior to termination of this Agreement.

 

(b)           The Advisor shall promptly upon termination:

 

(i)            pay over to the Company all money collected and held for the
account of the Company pursuant to this Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;

 

(ii)           deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

 

(iii)          deliver to the Board all assets, including the Assets, and
documents of the Company then in the custody of the Advisor; and

 

(iv)          cooperate with the Company and take all reasonable actions
requested by the Company to provide an orderly management transition.

 

ARTICLE V

 

INDEMNIFICATION

 

5.01         Indemnification by the Company.

 

(a)                                  The Company shall indemnify and hold
harmless the Advisor and its Affiliates, including their respective officers,
directors, partners and employees, from all liability, claims, damages or losses
arising in the performance of their duties hereunder, and related expenses,
including reasonable attorneys’ fees, to the extent such liability, claims,
damages or losses and related expenses are not fully reimbursed by insurance,
subject to any limitations imposed by the laws of the State of Maryland, the
Articles of Incorporation and the NASAA REIT Guidelines.  Notwithstanding the
foregoing, the Company shall not indemnify or hold harmless the Advisor or its
Affiliates, including their respective officers, directors, partners and
employees, for any liability or loss suffered by the Advisor or its Affiliates,
including their respective officers, directors, partners and employees, nor
shall it provide that the Advisor or its Affiliates, including

 

18

--------------------------------------------------------------------------------


 

their respective officers, directors, partners and employees, be held harmless
for any loss or liability suffered by the Company, unless all of the following
conditions are met: (i) the Advisor or its Affiliates, including their
respective officers, directors, partners and employees, have determined, in good
faith, that the course of conduct which caused the loss or liability was in the
best interests of the Company; (ii) the Advisor or its Affiliates, including
their respective officers, directors, partners and employees, were acting on
behalf of or performing services of the Company; (iii) the liability or loss was
not the result of negligence or misconduct by the Advisor or its Affiliates,
including their respective officers, directors, partners and employees; and
(iv) the indemnification or agreement to hold harmless is recoverable only out
of the Company’s net assets and not from stockholders. Notwithstanding the
foregoing, the Advisor and its Affiliates, including their respective officers,
directors, partners and employees, shall not be indemnified by the Company for
any losses, liability or expenses arising from or out of an alleged violation of
federal or state securities laws by such party unless one or more of the
following conditions are met: (i) there has been a successful adjudication on
the merits of each count involving alleged securities law violations as to the
particular indemnitee; (ii) such claims have been dismissed with prejudice on
the merits by a court of competent jurisdiction as to the particular indemnitee;
and (iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company were offered or sold as to
indemnification for violations of securities laws.

 

(b)                                 The Company may advance funds to the Advisor
or its Affiliates, including their respective officers, directors, partners and
employees, for legal expenses and other costs incurred as a result of any legal
action for which indemnification is being sought is permissible only if all of
the following conditions are satisfied: (i) the legal action relates to acts or
omissions with respect to the performance of duties or services on behalf of the
Company; (ii) the legal action is initiated by a third-party who is not a
stockholder or the legal action is initiated by a stockholder acting in his or
her capacity as such and a court of competent jurisdiction specifically approves
such advancement; (iii) the Advisor or its Affiliates, including their
respective officers, directors, partners and employees, undertake to repay the
advanced funds to the Company together with the applicable legal rate of
interest thereon, in cases in which the Advisor or its Affiliates, including
their respective officers, directors, partners and employees, are found not to
be entitled to indemnification.

 

(c)                                  Notwithstanding the provisions of this
Section 5.01, the Advisor shall not be entitled to indemnification or be held
harmless pursuant to this Section 5.01 for any activity which the Advisor shall
be required to indemnify or hold harmless the Company pursuant to Section 5.02.

 

5.02         Indemnification by Advisor.  The Advisor shall indemnify and hold
harmless the Company from contract or other liability, claims, damages, taxes or
losses and related expenses including attorneys’ fees, to the extent that the
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, misfeasance, misconduct, gross negligence or reckless disregard of its
duties, but the Advisor shall not be held responsible for any action of the
Board in following or declining to follow any advice or recommendation given by
the Advisor.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VI

 

MISCELLANEOUS

 

6.01         Assignment to an Affiliate.  This Agreement and any rights, duties,
liabilities and obligations hereunder and the fees and compensation related
thereto may be assigned by the Advisor, in whole or in part, to a duly qualified
and licensed Affiliate of the Advisor without obtaining the approval of the
Board.  Any other assignment shall be made only with the approval of a majority
of the Board (including a majority of the Independent Directors).  The Advisor
may assign any rights to receive fees or other payments under this Agreement
without obtaining the approval of the Board.  This Agreement shall not be
assigned by the Company without the consent of the Advisor, except in the case
of an assignment by the Company to a corporation or other organization which is
a successor to all of the assets, rights and obligations of the Company, in
which case the successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Company is bound by this
Agreement.  This Agreement shall be binding on successors to the Company
resulting from a Change of Control or sale of all or substantially all the
assets of the Company or the Operating Partnership, and shall likewise be
binding upon any successor to the Advisor.

 

6.02         Non-Solicitation.  During the period commencing on the date on
which this Agreement is entered into and ending one year following the
termination of this Agreement, the Company shall not, without the Advisor’s
prior written consent, directly or indirectly, (i) solicit or encourage any
person to leave the employment or other service of the Advisor or any of its
affiliates, or (ii) hire, on behalf of the Company or any other person or
entity, any person who has left the employment of the Advisor or any of its
affiliates within the one-year period following the termination of that person’s
employment with the Advisor or any of its affiliates.  During the period
commencing on the date hereof through and ending one year following the
termination of this Agreement, the Company will not, whether for its own account
or for the account of any other person, firm, corporation or other business
organization, intentionally interfere with the relationship of the Advisor or
any of its affiliates with, or endeavor to entice away from the Advisor or any
of its affiliates, any person who during the term of this Agreement is, or
during the preceding one-year period was, a tenant, co-investor, co-developer,
joint venturer or other customer of the Advisor or any of its affiliates.

 

6.03         Relationship of Advisor and Company.  The Company and the Advisor
are not partners or joint venturers with each other, and nothing in this
Agreement shall be construed to make them such partners or joint venturers or
impose any liability as such on either of them.

 

6.04         Notices.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

 

To the Directors and to the Company:

 

Behringer Harvard Multifamily REIT I, Inc.

 

 

15601 Dallas Parkway

 

 

Suite 600

 

 

Addison, Texas 75001

 

20

--------------------------------------------------------------------------------


 

To the Advisor:

 

Behringer Harvard Multifamily Advisors I LP

 

 

15601 Dallas Parkway

 

 

Suite 600

 

 

Addison, Texas 75001

 

Either party shall, as soon as reasonably practicable, give notice in writing to
the other party of a change in its address for the purposes of this
Section 6.04.

 

6.05         Modification.  This Agreement shall not be changed, modified, or
amended, in whole or in part, except by an instrument in writing signed by both
parties hereto, or their respective successors or permitted assignees.

 

6.06         Severability.  The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

6.07         Choice of Law; Venue.  The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of Texas, and
venue for any action brought with respect to any claims arising out of this
Agreement shall be brought exclusively in Dallas County, Texas.

 

6.08         Entire Agreement.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing signed by each of the parties
hereto.

 

6.09         Waiver.  Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of the right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted the waiver.

 

6.10         Gender; Number.  Words used herein regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.

 

6.11         Headings.  The titles and headings of sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

6.12         Execution in Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument.  This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

21

--------------------------------------------------------------------------------


 

6.13         Initial Investment.  The Advisor or one of its Affiliates has
contributed $200,001.69 (the “Initial Investment”) in exchange for Shares of the
Company. The Advisor or its Affiliates may not sell any of the Shares purchased
with the Initial Investment while the Advisor acts in an advisory capacity to
the Company. The restrictions included above shall not apply to any Shares
acquired by the Advisor or its Affiliates other than the Shares acquired through
the Initial Investment.  Before becoming a stockholder, Behringer Harvard
Holdings, an affiliate of the Advisor, the Advisor, the Company’s directors and
officers and their affiliates must agree not to vote their shares regarding
(1) the removal of any of these affiliates and (2) any transaction between them
and the Company.

 

6.14         Ownership of Proprietary Property.  The Advisor retains ownership
of and reserves all Intellectual Property Rights in the Proprietary Property. 
To the extent that the Company has or obtains any claim to any right, title or
interest in the Proprietary Property, including without limitation in any
suggestions, enhancements or contributions that Company may provide regarding
the Proprietary Property, the Company hereby assigns and transfers exclusively
to the Advisor all right, title and interest, including without limitation all
Intellectual Property Rights, free and clear of any liens, encumbrances or
licenses in favor of the Company or any other party, in and to the Proprietary
Property.  In addition, at the Advisor’s expense, the Company will perform any
acts that may be deemed desirable by the Advisor to evidence more fully the
transfer of ownership of right, title and interest in the Proprietary Property
to the Advisor, including but not limited to the execution of any instruments or
documents now or hereafter requested by the Advisor to perfect, defend or
confirm the assignment described herein, in a form determined by the Advisor.

 

6.15         Treatment Under Texas Margin Tax. For purposes of the Texas margin
tax, the Advisor’s performance of the services specified in this Agreement will
cause the Advisor to conduct part of the active trade or business of the
Company, and the compensation specified in Article III includes both the payment
of management fees and the reimbursement of specified costs incurred in the
Advisor’s conduct of the active trade or business of the Company.  Therefore,
the Advisor and Company intend Advisor to be, and shall treat Advisor as, a
“management company” within the meaning of Section 171.0001(11) of the Texas Tax
Code.  The Company and the Advisor will apply Sections 171.1011(m-1) and
171.1013(f)-(g) of the Texas Tax Code to the Company’s reimbursements paid to
the Advisor pursuant to this Agreement of specified costs and wages and
compensation.  The Advisor and the Company further recognize and intend that
(i) as a result of the fiduciary relationship created by this Agreement and
acknowledged in Section 2.02, reimbursements paid to the Advisor pursuant to
this Agreement are “flow-though funds” that the Advisor is mandated by law or
fiduciary duty to distribute, within the meaning of Section 171.1011(f) of the
Texas Tax Code, and (ii) as a result of Advisor’s contractual duties under this
Agreement, certain reimbursements under this Agreement are “flow-through funds”
mandated by contract to be distributed within the meaning of
Section 171.1011(g) of the Texas Tax Code.  The terms of this Agreement shall be
interpreted in a manner consistent with the characterization of the Advisor as a
“management company” as defined in Section 171.0001(11), and with the
characterization of the reimbursements as “flow-though funds” within the meaning
of Section 171.1011(f)-(g) of the Texas Tax Code.

 

6.16         Savings Clause.  If any provision of this Agreement is held
unenforceable, then such provision will be modified to reflect the parties’
intention.  All remaining provisions of this Agreement shall remain in full
force and effect.

 

[The remainder of this  page intentionally blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Advisory Management
Agreement as of the date first above written.

 

 

BEHRINGER HARVARD MULTIFAMILY
REIT I, INC.

 

 

 

 

 

By:

 /s/ Gerald J. Reihsen, III

 


GERALD J. REIHSEN, III


 


EXECUTIVE VICE PRESIDENT – CORPORATE
DEVELOPMENT & LEGAL AND ASSISTANT
SECRETARY


 


 


 


 

 

BEHRINGER HARVARD MULTIFAMILY
OP I LP

 

 

 

By:

BHMF, Inc.,

 

 

its General Partner

 

 

 

By:

/s/ Gerald J. Reihsen, III


 


 GERALD J. REIHSEN, III


 


 EXECUTIVE VICE PRESIDENT –


 


 CORPORATE DEVELOPMENT &


 


 LEGAL AND ASSISTANT SECRETARY


 


 


 


 

 

BEHRINGER HARVARD MULTIFAMILY
ADVISORS I LP

 

 

 

By:

Harvard Property Trust, LLC,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 


 


GERALD J. REIHSEN, III


 


 


EXECUTIVE VICE PRESIDENT – CORPORATE
DEVELOPMENT & LEGAL AND ASSISTANT
SECRETARY

 

23

--------------------------------------------------------------------------------